Citation Nr: 1550663	
Decision Date: 12/03/15    Archive Date: 12/10/15

DOCKET NO.  09-36 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of service-connection for neurodermatitis.

2. Whether new and material evidence has been received to reopen a claim of service-connection for a low back disability.

3. Whether new and material evidence has been received to reopen a claim of service-connection for an acquired psychiatric disability other than posttraumatic stress disorder (PTSD), to include psychosis, schizophrenia, and chronic paranoia.  

4. Whether new and material evidence has been received to reopen a claim of service-connection for diabetes mellitus.

5. Whether new and material evidence has been received to reopen a claim of service-connection for a foot disability, to include gout.

6. Whether new and material evidence has been received to reopen a claim of service-connection for acne vulgaris of the forehead.

7. Whether new and material evidence has been received to reopen a claim of service-connection for hypertension.

8. Entitlement to a compensable rating for pseudofolliculitis barbae.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 1973 to April 1975.  These matters are before the Board of Veterans' Appeals (Board) on appeal from January 2009, October 2011, and March 2013 rating decisions of the Roanoke, Virginia Department of Veterans Affairs (VA) Regional Office (RO).  The January 2009 rating decision, in pertinent part, reopened and denied service connection for neurodermatitis and a low back disability.  The October 2011 rating decision, in pertinent part, found new and material evidence had not been received to reopen the claim of service-connection for an acquired psychiatric disability other than PTSD, to include psychosis, schizophrenia, and chronic paranoia.  The March 2013 rating decision, in pertinent part, granted service connection for pseudofolliculitis barbae, rated 0 percent, effective October 20, 2011, and reopened and denied service connection for acne vulgaris of the forehead; a foot disability, to include gout; diabetes mellitus; and hypertension.  A Washington D.C. Board hearing was scheduled in October 2015.

[The Veteran had also initiated an appeal of an August 2013 rating decision that reopened and denied service connection for PTSD, but a statement of the case addressing the issue had not been issued, and the claim, therefore, remained pending before the RO when the Veteran died in September 2015.  Accordingly, the matter is not before the Board.]  


FINDING OF FACT

The Veteran died in September 2015, before the Board promulgated a decision on the appeals seeking an increased rating for pseudofolliculitis barbae and to reopen claims of service-connection for neurodermatitis; a low back disability; an acquired psychiatric disability other than PTSD, to include psychosis, schizophrenia, and chronic paranoia; acne vulgaris of the forehead; a foot disability, to include gout; diabetes mellitus; and hypertension.  


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the appeals seeking an increased rating for pseudofolliculitis barbae and to reopen claims of service-connection for neurodermatitis; a low back disability; an acquired psychiatric disability other than PTSD, to include psychosis, schizophrenia, and chronic paranoia; acne vulgaris of the forehead; a foot disability, to include gout; diabetes mellitus; and hypertension.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015); but see 38 U.S.C.A. § 5121A (West 2014); 79 Fed. Reg. 52,977 (Sept. 5, 2014) (to be codified at 38 C.F.R. pts. 3, 14, and 20).


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, a faxed copy of a death certificate received in September 2015 shows the Veteran died in September 2015, during the pendency of the appeal.  A report of contact notes VA received the first notice of his death over the telephone in September 2015.  As there is no evidence to the contrary, the Board accepts the copy of the death certificate as proof of the Veteran's death before the Board promulgated a decision on the appeals seeking an increased rating for pseudofolliculitis barbae and to reopen claims of service-connection for neurodermatitis; a low back disability; an acquired psychiatric disability other than PTSD, to include psychosis, schizophrenia, and chronic paranoia; acne vulgaris of the forehead; a foot disability, to include gout; diabetes mellitus; and hypertension.

As the Veteran died before the Board promulgated a decision in this matter, the appeals do not survive his death as a matter of law, and they must be dismissed for lack of jurisdiction.  38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.1302; Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Landicho v. Brown, 7 Vet. App. 42, 53-54 (1994). 

In reaching this determination, the Board intimates no opinion as to the merits of the appeals or to any derivative claim brought by a survivor of the Veteran.  79 Fed. Reg. 52,977, 52,984 (Sept. 5, 2014) (to be codified at 38 C.F.R. pts. 3, 14, and 20).

The Board's dismissal of the appeals does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the Veteran's death.  See 38 U.S.C.A. § 5121A; 79 Fed. Reg. 52,977, 52,982 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 3.1010(b)).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...." 38 U.S.C.A. § 5121A; see 79 Fed. Reg. 52,977, 52,982 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 3.1010(a)).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  79 Fed. Reg. 52,977, 52,982 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 3.1010(b)). 



ORDER

The appeals seeking an increased rating for pseudofolliculitis barbae and to reopen claims of service-connection for neurodermatitis; a low back disability; an acquired psychiatric disability other than PTSD, to include psychosis, schizophrenia, and chronic paranoia; acne vulgaris of the forehead; a foot disability, to include gout; diabetes mellitus; and hypertension are dismissed.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


